Ethridge, J.,
delivered the opinion of the court.
This is an appeal from the circuit court of Lee county from a judgment in attachment against the Kehlor Flour Mills Company. Beeves Grocery Company sued out an attachment against the Kehlor Flour Mills Company alleging in the affidavit an indebtedness of four hundred and eighty dollars, and garftshed the Lee County Bank and attached a consignment of shorts to the Beeves Grocery Company. The car of shorts was consigned to the Beeves Grocery Company with bill of lading attached, draft being se:^ to the Bank of Lee County by ®e Third National Bank of St. Louis, to whom the draft had been indorsed by the Kehlor Flour Mills Company. The draft was to be paid on the arrival of the shorts, and it was stipulated that the bill of lading should iqpt be released until payment. Beeves Grocery Company paid the draft to secure the bill of lading to trace shipment which had not arrived, instructing the Bank of Lee County to retain the funds until the arrival of the shipment. When the shipment arrived Beeves Grocery Company claims it did not come up to representations and sued out the attachment and garnished the Lee County Bank, which answered that it held funds to the amount of four hundred and eighty dollars belonging to the Kehlor Flour Mills Company. The Third National Bank of St. Louis filed a claim for the money, and on the original suit, judgment being for the Beeves Grocery Company, a claimant’s issue was made up and tried between the Third National Bank and the Beeves Grocery Company. Two records were sent up separately. There was *35judgment against the Third National Bank on the claimant’s issue, which appealed, presenting here a separate record.
The declaration on the debt issue is very defective. It does not allege the amount due, nor does it allege the amount of the shorts that were shipped, nor the price thereof. But there was no demurrer filed to the declaration, but a motion was made to strike it from the files on the theory that it was legally insufficient in substance. There was also a motion made to quash' the attachment on the same grounds. Neither method was proper for presenting the question, but the circuit court on motion of the plaintiff allowed him to amend his declaration, but neither the motion nor .^e judgment entered on the motion contains data to supply the defect of the declaration. All parties, however, seem to have understood the amount that was involved and the statute of jeofails. Section 808 of the Code expressly forbids the reversal of any cause after verdict for any mispleading, insufficient pleading, etc., and, we think, cured the defect of the declaration. There are no errors in the record sufficient to reverse the case, and it is accordingly affirmed.

Affirmed.